Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s reply filed 6/28/22. Amended Claims 1-17 are pending.   	Regarding the previous drawing objections, these have been remedied by the replacement drawings.
Regarding the prior claim objection, this has been remedied by the claim amendments.

Response to Arguments
Regarding the prior art rejection of Rohs, applicant argues:
Applicant contends independent claim 1 is not anticipated by Rohs because 1) the readjusting piston in Rohs is not moveable by a drive, 2) Rohs does not disclose a pressure-conducting channel serving for guiding a pressurized medium along a fluid path for the actuation of the piston, 3) Rohs does not disclose a valve connected to the pressure-conducting channel, 4) Rohs does not disclose a housing formed at least partially of plastic, and 5) Rohs does not disclose a valve seat formed integrally with the housing. 
First, the readjusting piston in Rohs is not moveable by a drive as recited in claim 1. The Office Action alleges that a pressure-conducting channel 9 serves for guiding a pressurized medium along a fluid path for the actuation of the piston 2 (alternatively 6) (emphasis added). The reference numeral 6 in Rohs is stated to be a readjusting piston. The readjusting piston 6 is not moveable by a drive as is required by claim 1. The Office Action also includes an Examiner note that the preamble has been interpreted as a statement of intended use. The Applicant disagrees with the interpretation offered in the Office Action because the preamble goes beyond stating a use or function and includes structural features. The structural features include at least the locking unit and a piston. To advance prosecution, the piston features have been moved to the body of the claim and should be given patentable weight. The feature includes that the piston is moveable  by a drive, which is not the case for the readjusting piston 6 in Rohs. Therefore, the readjusting piston 6 in Rohs cannot be the piston as recited in claim 1.

	Applicant’s arguments have been fully considered but are not persuasive.  Regarding the preamble, MPEP 2111.02 states:
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

Here, no further mention of a “locking unit for the parking lock of an automatic transmission” is referenced in the body of the claims. In the instant invention the claimed piston, housing, pressure-conducting channel, and overpressure valve in the body of the claim is a structurally complete invention and the preamble merely states purpose or intended use (“locking unit for the parking lock of an automatic transmission”).  Applicant is invited to include this language in the body of the claims if desired. As far as the amended claim is definite (please the 112(b) section below), the newly amended language is met by Rohs teaching an example “drive” as a pedal (ex. Col. 5, lines 19-29).
	Applicant argues:
Second, Rohs does not disclose a pressure-conducting channel serving for guiding a pressurized medium along a fluid path for the actuation of the piston as recited in claim 1. The Office Action alleges a pressure-conducting channel 9 of Rohs serves for guiding a pressurized medium along a fluid path for the actuation of the piston 2. Rohs does not disclose a pressure-conducting channel that would be able to guide a pressurized medium along a fluid path for the actuation of the piston 2. Rohs' pressure-conducting channel 9 does not serve for guiding a pressurized medium along a fluid path for the actuation of the piston 2 because the pressure-conducting channel 9 is connected to the readjusting piston 6 and not the piston 2. The pressurized-conducting channel 9 is not connected to the piston 2. Therefore, the element is missing from Rohs. 
Third, Rohs does not disclose a valve connected to the pressure-conducting channel as recited in claim 1. Similarly to above, Rohs's alleged overpressure valve 8 is connected to the pressure-conducting channel 9 and does not lead to the piston 2. Applicant's connection of the overpressure valve and pressure-conducting channel to the piston as set forth in claim 1 is beneficial according to the present disclosure. Rohs states "The function of check valve 8 is to maintain the pressure acting on readjusting piston 6 and therefore the initial tension of spring 5 at its maximal value. The throttle permits disengagement of the clutch even if the pressure has been lost via the re-adjusting piston 6 after a longer time of inactivity. The required pressure is built up again after the clutch has been operated a few times." Rohs at column 6, line 33. The present disclosure states in at least paragraph [0022] the configuration offers the benefit of discharging the built up 8 pressure outside the housing rather than simply shift the pressure to a different portion within the housing as stated in Rohs. Thus, as the overpressure valve in Rohs is not connected to the pressure-conducting channel, Rohs does not disclose this element. 


 Applicant’s arguments have been fully considered but are not persuasive. Currently amended claim 1 recites in part “a pressure-conducting channel…which serves for guiding a pressurized medium along a fluid path for the actuation of the piston by action on a pressure side in a pressure chamber”. The claim does not further particularly point out and distinctly claim the “action”. The claim does not further particularly point out and distinctly claim the “pressure side in a pressure chamber”. Examiner notes that to meet the Claim 1 limitation of “piston” either 2 or alternatively 6 was cited (office action mailed 3/28/22, p. 3). As shown in Figs. 1-3, pressurized fluid in front of the piston 2 may travel through overpressure valve 8 into channel 9 (applicant’s arguments (“The pressurized-conducting channel 9 is not connected to the piston 2.”) to the contrary are not persuasive) and the pressurized fluid is supplied to the readjusting piston 6; this piston 6 is part of the system for controlling the piston 2 adjusting for wear in the clutch system (ex. Col. 6, lines 12-39). Therefore either piston 6 or piston 2 meet the piston language and the recited language above regarding a “pressure-conducting channel” since the “action” and “pressure side in a pressure chamber” have been broadly claimed and are therefore broadly met by the Rohs reference. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some more particularly pointed out and distinctly claimed language regarding the pressure-conducting channel) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	Applicant argues:
Fourth, Rohs does not disclose a housing formed at least partially of plastic. The Office Action alleges that the housing, reference numerals 16 and 17 in Fig. 2 of Rohs, is formed at least partially from plastic. This assertion is not supported in the disclosure of Rohs. The only component in Rohs disclosed to be plastic is disk 19. The hatching used on disk 19 is different from the hatching used on the housing portions 16 and 17, indicating a different material is being used. The hatchings used for the housing 16, and 17 are hatch marks used to denote cast iron, or more generally metal. Without any further detail from Rohs, the housing 16, and 17 are not disclosed to be partially formed of plastic as the housing is in the present disclosure. Thus, Rohs does not disclose the element of a housing at least partially made of plastic. 

 	Applicant’s arguments have been fully considered but are not persuasive. These were not, and continue to not be, the cited parts to meet the limitation related to the housing being at least partially plastic; that would be “1”, see prior office action mailed 3/28/22, p. 3 or the following action.
	Applicant argues:
Finally, Rohs does not disclose a valve seat formed integrally with the housing. The Office Action also alleges the valve seat of Rohs is formed integrally with the housing. The Office Action only generally points to Figures 1-3 for this assertion but makes no mention of the specific features that show this element. The Office Action alleges reference numerals 1, 16, and 17 depict the housing. This is incorrect as Rohs specifically states that reference numeral 1 is a cylinder (column 5, line 24). In Figures 1-3 of Rohs, the cylinder is also shown contained entirely within the housing of the device, and therefore is not part of the housing. The description of the housing 16 and 17 does not mention the valve seat being formed integrally with any portion of the housing. The seat of the valve is not shown or described to be integrally formed with the housing in Rohs  
and therefore is a missing element. 

 Applicant’s arguments have been fully considered but are not persuasive. Applicant appears to be arguing that parts 1, 16, and 17 somehow cannot be considered the housing. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., some more particularly pointed out and distinctly claimed “housing”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2111 and 2131. Applicant has the right to be their own lexicographer (MPEP 2111) but have not exercised that right with respect to the word “housing”.  In Rohs, elements 1, 16, and 17 are shown to house the remainder of the parts. The seat of valve 8 is shown as formed as part of 1, which is the part of the housing as cited as meeting the claim limitation.
Applicant argues:
As such, claim 1 is not anticipated because the readjusting piston in Rohs is not moveable by a drive, Rohs does not disclose a pressure-conducting channel serving for guiding a pressurized medium along a fluid path for the actuation of the piston, Rohs does not disclose a valve connected to the pressure-conducting channel, Rohs does not disclose a housing formed at least partially of plastic, and Rohs does not disclose a valve seat formed integrally with the housing. As these elements of claim 1 are missing from Rohs, Rohs does not anticipate the present disclosure. See MPEP § 2131 Dependent claims 2-5 are likewise not anticipated by Rohs at least via dependency to Independent claim 1. Based on the foregoing, withdrawal of the rejection of claims 1-5 under 35 U.S.C. § 102 as being unpatentable over Rohs is respectfully requested.

 	Applicant’s arguments have been fully considered but are not persuasive. Please see the above responses and below citations.
	Applicant argues:
As discussed above, Rohs does not disclose at least five elements of independent claim 1. Kondou, Schuller, and Marks are not cited to remedy the shortcoming of Rohs. Therefore, an evidentiary gap exists for making a prima facie case of obviousness for claim 1 because Rohs in view of Kondou, Schuller, or Marks fails to disclose or render obvious 1) a piston movable by a drive, 2) a pressure-conducting channel serving for guiding a pressurized medium along a fluid path for the actuation of the piston, 3) a valve connected to the pressure-conducting channel, 4) a housing formed at least partially of plastic, and 5) a valve seat formed integrally with the housing. See KSR Int'l Co. v. Teleflex, Inc., 82 USPQ2d 1385, 1396 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)) ("there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."). Dependent claims 6-17 are likewise not obvious over Rohs in view of Kondou, Schuller, or Marks at least via dependency to independent claim 1. Based on the foregoing, withdrawal of the rejection of claims 6-17 under 35 U.S.C. § 103 as being unpatentable over Rohs in view of Kondou, Schuller, and Marks is respectfully requested.
	
	Applicant’s arguments have been fully considered but are not persuasive. Please see the above responses concerning Rohs.
	Examiner agrees that there are structural and functional differences between the cited prior art of Rohs and the instant invention as disclosed, but respectfully disagrees that these differences have been particularly pointed out and distinctly claimed so as to overcome the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the piston which is movable by a drive”. This is indefinite. The metes and bounds of “drive” are indefinite. In applicant’s specification, there is no part number designating a “drive”. Paragraph [027] and [051] each mention “drive” but neither have a part associated with this language. There is no definition provided for “drive” in the specification. Additionally, from the claim language, “movable” implies the piston merely needs to be capable of movement by a “drive” and the “drive” itself need not be present. What are the metes and bounds of the claimed invention?
Claim 1 recites “a housing containing at least a portion of the piston, which is formed at least partially from plastic”. This is indefinite. Previously, the claim set filed 6/4/21 recited “a housing, which is formed at least partially from plastic”. The amended claims change the limitation “which is formed at least partially from plastic” to the piston instead of the housing, though the claim could be read to refer to either one (piston or housing). What are the metes and bounds of the claimed invention?
Those claims not specifically mentioned above are rejected as being rendered indefinite by virtue of their dependence on an indefinite claim.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, as far as they are definite and understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rohs et al. (US 6435327).
Regarding Claim 1,
A locking unit for the parking lock of an automatic transmission, for locking the movement of a piston which can be acted on with hydraulic pressure, comprising: 
the piston (2; alternatively, 6) which is movable by a drive (ex. pedal, ex. Col. 5, lines 19-29),
a housing (with 1, 16, and 17, Figs. 1-3) containing at least a portion of the piston, which is formed at least partially from plastic (Figs. 1-3, note cross-section of 1; alternatively, note cross-section of 2; further alternatively, note cross-section of 6), and a pressure-conducting channel (with 9) which is at least partially delimited radially to the outside, in relation to the longitudinal axis of the piston (2; alternatively, 6), by the inner wall of the housing (with 16) and which serves for guiding a pressurized medium along a fluid path for the actuation of the piston by action on a pressure side in a pressure chamber, characterized by at least one overpressure valve (8) which is fluidically connected to the pressure-conducting channel and the valve seat of which is formed integrally with the housing (Figs. 1-3).
Examiner note: The preamble has been interpreted to be a statement of intended use rather than limiting in structure (MPEP 2111.02).
Regarding Claim 2,
The locking unit as claimed in claim 1, wherein the housing is formed from plastic in a section that delimits the pressure-conducting channel (Figs. 1-3).
Regarding Claim 3,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by overmolding of the valve seat.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.". Rohs teaches an integral form of the valve seat and the housing (ex. Fig. 2).
Regarding Claim 4,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by monolithic injection-molding of the valve seat.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Rohs teaches an integral form of the valve seat and the housing (ex. Fig. 2).
Regarding Claim 5,
The locking unit as claimed in claim 1, wherein the integral form of the valve seat and the housing is formed by joining of the valve seat and the housing.
Examiner note: MPEP 2113 states “The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." Rohs teaches an integral form of the valve seat and the housing (ex. Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Kondou (US 7930887).
Regarding Claim 6, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein the at least one overpressure valve is arranged in the fluid path upstream or downstream, in the direction of the pressure side, of a filter element for the fluid.
Rohs does not teach a filter element.
Kondou teaches
for a piston (32, Fig. 7) which is movable by a drive and which can be acted on with hydraulic pressure,
a filter element (ex. 248a; ex. Col. 9, lines 18-28) for the fluid.
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the unit of Rohs to use a filter as taught by Kondou in order to provide filtering of fluid, thereby preventing foreign matter from reaching the interior of the cylinder with the piston.
Regarding Claim 7, Rohs as modified teaches
The locking unit as claimed in claim 6, wherein a closure part (ball 8) of the at least one overpressure valve is spring-preloaded into the closed setting of the at least one overpressure valve by at least one spring element (Fig. 2, ex. Col. 7, lines 1-3).
Regarding Claim 13,
The locking unit as claimed in claim 6, wherein the at least one overpressure valve is formed in the housing so as to be directly fluidically connected to a feed prechamber, the pressure-conducting channel or the pressure chamber (Fig. 2).
Regarding Claim 14,
The locking unit as claimed in claim 6, wherein the at least one overpressure valve is arranged opposite a feed opening (Figs. 1-3, annotated below) in the housing.

    PNG
    media_image1.png
    690
    337
    media_image1.png
    Greyscale
   

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Kondou and further in view of Schuller et al. (US 9255590).
Regarding Claim 8-10, Rohs teaches the invention substantially as claimed except for
wherein the at least one overpressure valve has an opening travel delimitation for the closure part,
wherein the opening travel delimitation has a delimiting element against which the closure part can abut to limit the opening travel,
wherein the delimiting element has a central channel running in an opening travel direction,
Rohs does not include details of the valve though it appears ball 8 interacts with valve 22 in Fig. 2 depiction.
Schuller teaches
wherein the at least one overpressure valve (1, Figs. 1-3) has an opening travel delimitation (5 with 27) for the closure part (Figs. 1-3),
wherein the opening travel delimitation (5) has a delimiting element (27) against which the closure part can abut to limit the opening travel,
wherein the delimiting element has a central channel (with 5) running in an opening travel direction.
Since both references are directed to overpressure valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overpressure valve of Rohs to include an opening travel delimitation as taught by Schuller in order to provide an opening travel delimitation for the ball of the valve moving too far. From the depiction in Rohs’ Fig. 2 valve 22 may already provide this opening travel delimitation but it is unclear from the figure whereas Schuller provides a clear teaching of such an opening travel delimitation
Regarding Claims 11-12, Rohs teaches the invention substantially as claimed except for
wherein the at least one overpressure valve has a closure part guide element  which guides the closure part along its adjustment travel,
the closure part guide element having fluid grooves running radially on the outside in the adjustment travel direction.
Schuller teaches
wherein the at least one overpressure valve has a closure part guide element (29) which guides the closure part along its adjustment travel,
the closure part guide element having fluid grooves (31) running radially on the outside in the adjustment travel direction.
Since both references are directed to overpressure valves, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the overpressure valve of Rohs to include a closure part guide as taught by Schuller in order to keep the closing element (ball) from escaping in the radial direction (Schuller - Col. 5, lines 3-7). 

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rohs in view of Marks et al. (US 10288093).
Regarding Claim 15, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar.
Rohs does not specify the hydraulic operating pressure.
Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),
wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar (ex. Col. 2, lines 54-63; Col. 13, lines 39-41; Figs. 12-13).
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 30 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.
Regarding Claim 16, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 25 bar.
Rohs does not specify the hydraulic operating pressure.
Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),
wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar (Col. 2, lines 54-63; can also see Col. 13, lines 39-41 or Figs. 12-13).
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 25 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.
Regarding Claim 17, Rohs teaches the invention substantially as claimed except for
The locking unit as claimed in claim 1, wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 21 bar.
Rohs does not specify the hydraulic operating pressure.
Marks teaches
a piston which is movable by a drive and which can be acted on with hydraulic pressure (ex. Col. 1, lines 17-54),
wherein a wall thickness of the housing is configured for hydraulic internal pressures of up to 30 bar (Col. 2, lines 54-63; can also see Col. 13, lines 39-41 or Figs. 12-13).
Since both references are directed to pistons which can be acted on with hydraulic pressure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Rohs to have a wall thickness of the housing configured for hydraulic internal pressures of up to 21 bar as taught by Marks in order to provide an appropriate pressure operating range and therefore appropriately designed housing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M QUANDT whose telephone number is (571)272-1247. The examiner can normally be reached Tuesday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. QUANDT
Examiner
Art Unit 3745



/MICHAEL QUANDT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DUSTIN T NGUYEN/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        October 7, 2022